DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DERRON ALLEN,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-906

                          [August 29, 2019]

    Appeal of order denying 3.850 motion from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 2011CF003851AMB.

  Adam Farkas of Farkas & Crowley, P.A., West Palm Beach, for
appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.